March 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           ALANDUS WEAVER AND JOYCE WEAVER, Appellants

NO. 14-12-00636-CV                          V.

             SIGNAD OUTDOOR AND SIGNAD LTD., Appellees
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 10, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, jointly and severally, Alandus Weaver and Joyce Weaver.


      We further order this decision certified below for observance.